10

11

12

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

FRANK M. PECK, Case No.: 2:18-cv-00237-APG-VCF

Plaintiff Order Denying Motion to Strike and

Granting Motion for More Time
v.
[ECF Nos. 114, 116]

STATE OF NEVADA, et al.,

Defendants

 

 

 

 

The defendants’ motion to strike plaintiff Frank Peck’s oversized brief (ECF No. 114) is
denied. Mr. Peck is reminded that he must comply with the Local Rules, including those
regarding the length of briefs, and he must seek permission to file an oversized brief, which is
not favored by the court. See Local Rule 7-3(c).

The defendants’ motion to extend the time to file their reply brief (ECF No. 116) is
granted. The defendants shall file their reply in support of their motion to dismiss by
November 8, 2019.

DATED this 9th day of October, 2019.

(F2-—

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 
